Citation Nr: 0416618	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-20 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from March 1980 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating determination 
of the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is under a legal duty in such 
a case to determine if there was new and material evidence 
submitted, regardless of the RO's action.  Barnett v. Brown, 
8 Vet. App. 1 (1995).  Accordingly, the issues have been 
phrased as noted on the title page.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
schizophrenia in an October 1998 decision. 

2.  Evidence submitted since the Board's previous denial 
bears directly or substantially upon the issue at hand and is 
not duplicative or cumulative in nature, and must be 
considered in order to fairly decide the merits of the claim.

3.  The Board denied entitlement to service connection for a 
low back disorder in an October 1998 decision.

4.  Evidence submitted since the Board's previous denial of 
service connection for a low back disorder does not bear 
directly or substantially upon the issue at hand and is 
duplicative or cumulative in nature.




CONCLUSIONS OF LAW

1.  Evidence received since the October 1998 decision is new 
and material with regard to the issue of service connection 
for schizophrenia and the veteran's claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a low back disorder 
has not been received.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the November 2001 rating 
determination and the June 2003 SOC informed the appellant of 
the information and evidence needed to substantiate this 
claim.  In a May 2001 letter, the RO informed the veteran of 
the VCAA.  It specifically notified him of VA's duty to 
notify him about his claim, VA's duty to assist in him in 
obtaining evidence, what the evidence had to show to 
establish entitlement, what information was still needed from 
the veteran, what the veteran could do to help with his 
claim, when and where he could send information, and where to 
contact VA if he had any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence. 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In addition to the May 2001 letter, 
the veteran was also notified of the VCAA laws and 
regulations as part of the June 2003 SOC. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

As to the issue of whether new and material evidence has been 
submitted to reopen the claims of service connection, the 
Board notes that new regulations have recently been placed 
into effect with respect to determinations as to whether new 
and material evidence has been submitted to reopen a claim 
for service connection.  These regulations apply to claims 
filed subsequent to August 29, 2001.  As this claim was 
received prior to this time, it is governed by the laws and 
regulations addressed below.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

In addition to the above, the pertinent laws and regulations 
provide that psychosis or arthritis will be presumed to have 
been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Schizophrenia

A review of the record demonstrates that the Board denied 
service connection for schizophrenia in an October 1998 
decision.  

In denying service connection, the Board noted that a 
physical examination was conducted in May 1982, due to "lost 
records" and that the examination was devoid of evidence of 
mental disorders.  The Board further observed that the SMRs 
showed that the veteran was diagnosed with schizophrenia in 
an emergency care and treatment record dated December 2, 
1982, and was transferred to another facility on that date.  
The admitting and final diagnoses from that facility were 
acute toxic psychosis.  The Board indicated that an addendum 
note, dated December 3, 1982, stated that the veteran became 
psychotic after he "took LSD."  The listed impression was 
"acute psychotic episode."  The Board also observed that a 
physical examination report dated December 7, 1982, listed 
acute toxic psychosis secondary to LSD as the impression and 
that further psychological testing was recommended. 

The Board further noted that an entry in the veteran's SMRs, 
dated December 8, 1982, stated that the veteran was 
hospitalized from December 2, to December 8, 1982, and listed 
final diagnoses, in pertinent part, of: (1) toxic psychosis 
(secondary to LSD); and (2) passive aggressive personality.  
The Board also observed that the report of the veteran's 
separation examination, dated January 1983, diagnosed the 
veteran with a passive-aggressive personality disorder.

The Board indicated that the recent medical evidence showed 
that the veteran was assessed with questionable PTSD in VA 
progress notes dated November and December of 1996; and 
schizophrenia, chronic paranoid type, in reports from the 
state of Georgia dated February 1997, and January 1998.  It 
noted that the first report stated that the veteran's 
prognosis was guarded, but that he was responding well to 
psychiatric treatment. The progress note dated January 1998 
stated that the veteran was currently in remission with 
medication, and that his prognosis was good.

The Board found that the question that had to be determined 
was whether the approximate balance of the evidence indicated 
that the veteran exhibited a schizophrenia disorder during 
service, and that a schizophrenic disorder was also currently 
manifested. 

The Board found that the evidence showed that a chronic 
schizoprehenic disorder was currently manifested.  It further 
noted that the reports from the state of Georgia were more 
probative than the VA progress notes, in that they 
affirmatively diagnosed the veteran with schizophrenia, 
assessed his current level of disability, and stated his 
prognosis; whereas the VA progress notes merely raised the 
issue of PTSD as a questionable assessment.

The Board also found that after careful consideration of the 
benefit of the doubt doctrine, the medical evidence was not 
in equipoise as to whether the veteran manifested 
schizophrenia during his active service.  The Board indicated 
that it was aware of the diagnosis of schizophrenia that was 
made in the emergency care and treatment record dated 
December 2, 1982, but found that the four evaluations 
subsequent to that assessment, the: (1) admitting and final 
diagnoses; (2) addendum note, dated December 3, 1982; (3) 
physical examination report dated December 7, 1982; and (4) 
the final entry in his SMRs, dated December 8, 1982; were 
more probative than the initial assessment of the emergency 
care and treatment record.  

The Board indicated that as the veteran was given a physical 
examination during the course of his treatment, and as he was 
evaluated on several occasions during the course of his 
hospital stay, it had to reconcile the conflict between the 
emergency hospital care treatment report, dated December 2, 
1982, which diagnosed schizophrenia; and the four other 
records, also dated December 1982, which attributed the 
veteran's psychotic episode to toxic psychosis, secondary to 
LSD; in favor of the toxic psychosis diagnosis.

The Board indicated that it was giving more probative weight 
to the findings concluding that the veteran manifested acute 
toxic psychosis, secondary to LSD, and stated that there was 
not an approximate balance between the positive and negative 
evidence regarding whether the veteran manifested 
schizophrenia during service.  The Board found the diagnoses 
of toxic psychosis more probative because of the 
contemporaneous medical examination that was conducted during 
the course of the veteran's hospital stay, and because the 
last relevant treatment entry in the veteran's SMRs 
subsequent to the incident reflected a diagnosis of acute 
toxic psychosis, and not the preliminary diagnosis of 
schizophrenia. 

The Board finds that the evidence added to the record since 
the October 1998 decision directly addresses the issue on 
appeal.  The previous denial was based upon the nonrelation 
of the veteran's schizophrenia to his period of service.  In 
an October 2001 medical report, the veteran's private 
physician specifically placed the age of onset for the 
veteran's schizophrenia as 21.  This clearly places the age 
of onset for the veteran's psychiatric disorder during his 
period of active military service. 

The newly added evidence, being neither duplicative nor 
cumulative, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).


Low Back Disorder

A review of the record demonstrates that the Board denied 
service connection for a low back disorder in an October 1998 
decision.

The Board again noted that a physical examination was 
conducted in May 1982, due to "lost records."  It observed 
that there were some records prior to that date.  A physical 
profile serial report dated October 1981 stated that the 
veteran was restricted from walking over 30 minutes or 
lifting over 20 pounds, as a result of a left foot infection.  
Additional records dated February 1982 and March 1982, both 
indicated that the veteran was medicated for lower back pain.  
The "lost records" examination report, dated May 1982 
related the veteran's history of lower back pain "when 
lifting weights" in 1977 and 1982, but stated that there was 
no medical documentation in the record.  The Board did note 
that the report of the medical examination clinically 
evaluated the veteran's spine as normal.  The Board also 
observed that a June 1982 record showed the veteran reporting 
that he injured his back in a motor vehicle accident.  The 
assessment was low back muscle sprain.  

The Board further observed that on the veteran's January 1983 
separation examination, his spine was clinically evaluated as 
normal.  It further noted that his medical examination report 
stated that the recurrent back pain that the veteran 
referenced "refers to history of 'low back pain' from 1977 
to present; no history of trauma; x-rays negative; occurred 
about once every 4-6 weeks, lasting 2-3 days."

The Board further noted that the recent medical evidence 
showed that the veteran had mechanical pain associated with 
L5-S1 degenerative disk disease, with a possible history of 
nerve impingement, in a record dated May 1995; and that the 
veteran experienced "bilateral leg pain from nerve 
compression," the prognosis was good, and that he would be 
disabled for 12 months from a recent back fusion, in a record 
dated March 1998.  The Board also observed that an undated 
lay statement indicated that the veteran had "problems with 
his back in 1982," stating that he was "given a profile for 
his back."

The Board found that although it was uncontroverted that the 
veteran currently had a back disorder, there was no medical 
evidence of record showing that the veteran manifested 
degenerative disc disease during service or within one-year 
subsequent to service.

The Board further found that there was no medical evidence of 
record demonstrating a link between the veteran's current 
back disorder and his service. 

The Board also found it particularly significant that the May 
1982 medical examination and January 1983 separation 
examination clinically evaluated his spine as normal.

Additional evidence received subsequent to the October 1998 
denial includes an April 2000 outpatient treatment record 
noting complaints of pain over the midthoracic region.  A 
diagnosis of chronic pain secondary to early degenerative 
joint changes of the thoracic spine was rendered at that 
time.  There are also numerous duplicate copies of the 
veteran's medical and service personnel records.  

New and material evidence has not been submitted to reopen 
the claim of service connection for a low back disorder.  The 
service medical and personnel records submitted by the 
veteran are duplicates of copies available at the time of the 
previous denial.

The additional treatment records, while demonstrating that 
the veteran has continuing problems with his back do not 
contain any references to his low back problems being related 
to his period of service. 

While the veteran has expressed his belief that his current 
low back disorder is related to service, these views were 
known at the time of the previous denial.  Moreover, as it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995). 

In sum, there has been no evidence submitted since the prior 
Board decision that is new and material to warrant the 
reopening of the claims of entitlement to service connection 
for a low back disorder.


ORDER

The petition to reopen a claim for service connection for 
schizophrenia is granted.

The petition to reopen a claim for service connection for a 
low back disorder is denied.


REMAND

As a result of the above finding that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for schizophrenia, further 
development is warranted on this issue.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is completed.

2.  The RO should arrange for a VA 
examination of the veteran in order to 
determine the nature and etiology of any 
psychiatric disorder(s) including 
schizophrenia, which may be present.  The 
claims file must be made available to the 
examiner.  Any indicated tests and 
studies should be performed.

The examiner should delineate all 
diagnoses reached to account for the 
veteran's psychiatric symptomatology.  
The examiner must also express an opinion 
as to whether any psychiatric disorder(s) 
found on examination is/are related to 
service.  Complete detailed rationale 
should be given for each opinion that is 
rendered.  

3.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



